DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Prior arts Lin (Lin, US 2015/0347812 A1) and Miura III (Miura et al., US 2005/0047632 A1) are no longer used in the current rejection. Prior art Miura et al., US 2009/0110249 A1 (Miura IV) has been newly added to teach the newly added claim limitations/amendments.
The 35 USC 112(b) rejections made to claims 17-19 have been withdrawn due to Applicant’s amendments.
Claims 1-15 and 17-20 are pending; claims 1, 4, 5, 7, 12, 13, 15, and 17-19 have been amended; and claim 16 was previously cancelled.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al., US 2015/0324566 A1 (Miura), and further in view of Miura et al., US 2009/0110249 A1 (Miura IV).
Regarding claim 1, Miura teaches a finger vein imaging device (a biological authentication system using a vein pattern as a finger) (Fig. 1; [0048]) (including input device 2 for capturing a vein of a finger) (Fig. 2A; [0060-0061]) comprising: 
one or more finger vein image sensors (finger vein camera 9-a, to capture image 61 of vein 63) (Fig. 6B; [0097-0098]), wherein the one or more finger vein image sensors (finger vein camera 9-a) (Fig. 6B; [0098]) are positioned at an upper end of the finger vein imaging device facing down in vertical direction (the camera 9-a may be installed at a higher position in the device and be more inclined downward to capture the finger 1) (Fig. 6B; [0098]) for capturing at least one infrared image of finger vein pattern of a target human's finger (camera 9-a receives the infrared light to capture infrared images of the finger 1) (Fig. 6B; [0061]) (including a finger vein pattern 63) (Fig. 6B; [0097]); and 
one or more infrared light sources (light source 3-b is a light source that emits infrared light) (Fig. 6B; [0061]) positioned at a lower end of the finger vein imaging device facing up in vertical direction (wherein light source 3-b is positioned in the lower part of the device, facing vertically upwards) (Figs. 2A and 6B; [0068]) and an opposite end of the one or more finger vein image sensors (wherein the infrared light 3-b is below the finger 1 and the camera 9-a is opposite by being above finger 1) (Fig. 6B; [0097-0098]), 
wherein the finger (finger 1) (Figs. 2A and 6B) is placed on a transparent finger resting surface with a fingerprint side of the finger facing down (wherein the finger 1 is placed on finger placing plate 21, which is made of a transparent material such as glass to transmit the infrared light, with the fingerprint side of the finger pointing downwards) (Figs. 2A and 6B; [0062-0064]) between the one or more infrared light sources and the one or more finger vein image sensors (wherein the finger placing plate 21 can be placed between light source 3-b and camera 9-a) (Fig. 6B; [0097-0098]) and the finger touches the in-position sensor (wherein the fingerprint side of the finger (fingertip) touches a target position using a guide light that creates a circular portion for the user to put his/her finger) ([0062]), the infrared light from the one or more infrared light sources (infrared light from light source 3-b) (Fig. 6B; [0061]) irradiates the fingerprint side of the finger from bottom to top to generate the infrared image of finger vein pattern of the finger (finger vein pattern 63 of finger 1) (Fig. 6B; [0097]) on the one or more finger vein image sensors (when the finger 1 is placed on the target position the authentication starts; which includes turning on infrared light source 3-b from the bottom to generate an infrared image 61, captured by camera 9-a, to generated finger vein pattern 63) (Fig. 6B; [0061-0062] and [0097]), and the one or more finger vein image sensors (camera 9-a) (Fig. 6B; [0097]) captures the infrared image of finger vein pattern of the finger (camera 9-a captures infrared images of finger 1, including finger vein 63) (Fig. 6B; [0061] and [0097]).
Miura teaches that the fingertip must be placed on a light guide source for the authentication to start ([0062]); however, Miura does not explicitly teach an in-position “touch sensor” or “an in-position touch sensor, wherein the in-position touch sensor is positioned vertically on a side wall of a rectangular-shaped finger vein sensor enclosure”, or “the tip of the finger touches the in-position touch sensor”.
Miura IV teaches a finger vein authentication device (Abstract); an in-position touch sensor (finger placement table 102, which can be a touch sensor) (Fig. 9C; [0055] and [0086]), wherein the in-position touch sensor (finger placement table 102, which can be a touch sensor) (Fig. 9C; [0055] and [0086]) is positioned vertically (wherein finger placement table 102 is vertical so that the finger tip can contact it) (Fig. 9C; [0055] and [0086]) on a side wall (wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the positioning of the finger placement table 102 can be placed against the vertical wall of top cover 180 to get the same desired effect) (Fig. 9C; [0085]) of a rectangular-shaped finger vein sensor enclosure (wherein the device for authentication veins of fingers is rectangular-shaped) (Figs. 9A-9C; [0085]); wherein the finger is placed with a fingerprint side of the finger facing down (wherein the finger(s) is placed with the fingerprint side faced down on the device 2) (Fig. 9C; [0043]) between the one or more infrared light sources and the one or more finger vein image sensors (wherein the finger 1 is between light sources 23 and imaging devices 9) (Fig. 9C) (wherein the light sources 23 are composed of infrared LED that irradiates infrared light onto fingers 1) (Fig. 9C; [0033]) (and the imaging devices 9 are for obtaining vein images) (Figs. 10A-10C; [0085] and [0090]) and the tip of the finger touches the in-position touch sensor (and the tip of the finger touches the finger placement table 102) (Fig. 9C; [0055] and [0086]), the infrared light from the one or more infrared light sources irradiates the finger (wherein the light sources 23 are composed of infrared LED that irradiates infrared light onto fingers 1) (Fig. 9C; [0033]) to generate the infrared image of finger vein pattern of the finger on the one or more finger vein image sensors (the imaging devices 9 are for obtaining infrared vein images) (Figs. 10A-10C; [0085] and [0090]), and the one or more finger vein image sensors captures the infrared image of finger vein pattern of the finger (the imaging devices 9 are for obtaining infrared vein images of the finger) (Figs. 10A-10C; [0085] and [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura to include an in-position touch sensor since it helps to define a presentation location of the finger and thus enables the finger(s) to be easily presented while maintaining high authentication precision (Miura IV; [0009-0010]).

Regarding claim 2, Miura teaches wherein each of the one or more infrared light sources (wherein light source 3-b emits infrared light) (Fig. 6B; [0061]) comprises an infrared light-emitting diode (LED) (wherein the light-emitting element can be an infrared LED (Light Emitting Diode)) ([0051]), a near-infrared LED, an infrared light bulb, and a near-infrared light bulb, wherein the one or more infrared light sources are arranged in one or more rows and one or more columns on an infrared light source panel (since there is only one light source in Figure 6B, the light source is arranged in a single row/column and is on a panel/housing) (Figs. 1 and 6B; [0050-0051]).

Regarding claim 7, Miura teaches a finger vein authentication system (a biological authentication system using a vein pattern as a finger) (Fig. 1; [0048]) comprising: 
at least one finger vein imaging device (including input device 2 for capturing a vein of a finger) (Fig. 2A; [0060-0061]), wherein the finger vein imaging device (including input device 2 for capturing a vein of a finger) (Fig. 2A; [0060-0061]) comprises one or more finger vein image sensors (finger vein camera 9-a, to capture image 61 of vein 63) (Fig. 6B; [0097-0098]), wherein the one or more finger vein image sensors (finger vein camera 9-a) (Fig. 6B; [0098]) are positioned at an upper end of the finger vein imaging device facing down in a vertical direction (the camera 9-a may be installed at a higher position in the device and be more inclined downward to capture the finger 1) (Fig. 6B; [0098]) for capturing at least one infrared image of finger vein pattern of a target human's finger (camera 9-a receives the infrared light to capture infrared images of the finger 1) (Fig. 6B; [0061]) (including a finger vein pattern 63) (Fig. 6B; [0097]) resting on a transparent finger resting surface (wherein the finger 1 is placed on finger placing plate 21, which is made of a transparent material such as glass to transmit the infrared light, with the fingerprint side of the finger pointing downwards) (Figs. 2A and 6B; [0062-0064]), an in- position sensor (a target position using a guide light that creates a circular portion for the user to put his/her finger) ([0062]), and one or more infrared light sources (light source 3-b is a light source that emits infrared light) (Fig. 6B; [0061]) positioned at a lower end of the finger vein imaging device facing up in the vertical direction (wherein light source 3-b is positioned in the lower part of the device, facing vertically upwards) (Figs. 2A and 6B; [0068]) and an opposite side of the one or more finger vein image sensors (wherein the infrared light 3-b is below the finger 1 and the camera 9-a is opposite by being above finger 1) (Fig. 6B; [0097-0098]), when the finger (finger 1) (Figs. 2A and 6B) is placed on the transparent finger resting surface with a fingerprint side of the finger facing down (wherein the finger 1 is placed on finger placing plate 21, which is made of a transparent material such as glass to transmit the infrared light, with the fingerprint side of the finger pointing downwards) (Figs. 2A and 6B; [0062-0064]) and the fingerprint side of the finger touches the in-position sensor (wherein the fingerprint side of the finger (fingertip) touches a target position using a guide light that creates a circular portion for the user to put his/her finger) ([0062]), the finger vein imaging device (including input device 2 for capturing a vein of a finger) (Fig. 2A; [0060-0061]) is triggered to turn on the one or more infrared light sources (infrared light from light source 3-b) (Fig. 6B; [0061]), the infrared light from the one or more infrared light sources irradiates the fingerprint side of the finger from bottom up in the vertical direction (wherein light source 3-b is positioned in the lower part of the device, facing vertically upwards) (Figs. 2A and 6B; [0068]), and the one or more finger vein image sensors capture one or more infrared image of finger vein patterns of the finger (when the finger 1 is placed on the target position the authentication starts; which includes turning on infrared light source 3-b from the bottom to generate an infrared image 61, captured by camera 9-a, to generated finger vein pattern 63) (Fig. 6B; [0061-0062] and [0097]); and 
a finger vein authentication controller (an authentication processing unit 10) (Fig. 1; [0049]), wherein the finger vein authentication controller (an authentication processing unit 10) (Fig. 1; [0049]) comprises a processor (central processing unit (CPU) 11) (Fig. 1; [0053]) and a non-volatile memory (memory 12) (Fig. 1; [0053]) storing an operating system and a finger vein authentication application (wherein memory 12 stores programs to be executed by the CPU 11) (Fig. 1; [0047], [0054], and [0100]), wherein the finger vein authentication application includes: 
a finger vein image storage module (a storage device 14 stores a finger vein pattern) (Fig. 1; [0056]), a finger vein image processing module (computer processing unit (CPU) 11) (Fig. 1; [0054]), and a finger vein authentication module (authentication processing unit 10) (Fig. 1; [0055]), when executed by the processor (wherein memory 12 stores programs to be executed by the CPU 11) (Fig. 1; [0047], [0054], and [0100]), the finger vein authentication application causes the processor (wherein memory 12 stores programs to be executed by the CPU 11) (Fig. 1; [0047], [0054], and [0100]) to perform one or more of: 
receiving, by the finger vein image storage module (a storage device 14 stores a received finger vein pattern) (Fig. 1; [0056]), captured one or more infrared image of finger vein patterns of the finger (wherein the storage unit 14 receives captured images, such as a finger vein, that stores the images as registered data of a user) (Fig. 1; [0056]), when the finger vein imaging device (including input device 2 for capturing a vein of a finger) (Fig. 2A; [0060-0061]) captures the one or more infrared image of finger vein patterns of the finger (finger vein camera 9-a, to capture image 61 of finger vein 63) (Fig. 6B; [0097-0098]); 
comparing, by the finger vein image processing module (computer processing unit (CPU) 11) (Fig. 1; [0054]), the captured one or more infrared image of finger vein patterns of the finger (camera 9-a receives the infrared light to capture infrared images of the finger 1) (Fig. 6B; [0061]) (including a finger vein pattern 63) (Fig. 6B; [0097]) with a plurality of infrared images of finger vein patterns (wherein the image processing unit includes a checking processing unit that checks first feature data stored and registered in a storage device in advance with second feature data representing the features of the biological object captured by the image capture devices) ([0046]) (wherein the registered data is a finger vein pattern) ([0056]) stored in the finger vein image storage module (wherein the storage unit 14 receives captured images, such as a finger vein, that stores the images as registered data of a user) (Fig. 1; [0056]); 
generating, by the finger vein authentication module (authentication processing unit 10) (Fig. 1; [0055]), a positive authentication (when the data are matched with each other the authentication is successful) ([0083]) when the captured one or more infrared image of finger vein patterns of the finger (camera 9-a receives the infrared light to capture infrared images of the finger 1) (Fig. 6B; [0061]) (including a finger vein pattern 63) (Fig. 6B; [0097]) match (when the data are matched with each other the authentication is successful) ([0083]) at least one of the plurality of infrared images of finger vein patterns (wherein the image processing unit includes a checking processing unit that checks first feature data stored and registered in a storage device in advance with second feature data representing the features of the biological object captured by the image capture devices) ([0046]) (wherein the registered data is a finger vein pattern) stored in the finger vein image storage module (wherein the storage unit 14 receives captured images, such as a finger vein, that stores the images as registered data of a user) (Fig. 1; [0056]); and 
generating, by the finger vein authentication module (authentication processing unit 10) (Fig. 1; [0055]), a negative authentication (when the data are not matched with each other the authentication is failed) ([0083]) when the captured one or more infrared image of finger vein patterns of the finger (camera 9-a receives the infrared light to capture infrared images of the finger 1) (Fig. 6B; [0061]) (including a finger vein pattern 63) (Fig. 6B; [0097]) do not match (when the data are not matched with each other the authentication is failed) ([0083]) at least one of the plurality of infrared images of finger vein patterns (wherein the image processing unit includes a checking processing unit that checks first feature data stored and registered in a storage device in advance with second feature data representing the features of the biological object captured by the image capture devices) ([0046]) (wherein the registered data is a finger vein pattern) stored in the finger vein image storage module (wherein the storage unit 14 receives captured images, such as a finger vein, that stores the images as registered data of a user) (Fig. 1; [0056]).
Miura teaches that the fingertip must be placed on a light guide source for the authentication to start ([0062]); however, Miura does not explicitly teach an in-position “touch sensor” or “an in-position touch sensor, wherein the in-position touch sensor is positioned vertically on a side wall of a rectangular-shaped finger vein sensor enclosure”, or “the tip of the finger touches the in-position touch sensor”.
Miura IV teaches a finger vein authentication device (Abstract); an in-position touch sensor (finger placement table 102, which can be a touch sensor) (Fig. 9C; [0055] and [0086]), wherein the in-position touch sensor (finger placement table 102, which can be a touch sensor) (Fig. 9C; [0055] and [0086]) is positioned vertically (wherein finger placement table 102 is vertical so that the finger tip can contact it) (Fig. 9C; [0055] and [0086]) on a side wall (wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the positioning of the finger placement table 102 can be placed against the vertical wall of top cover 180 to get the same desired effect) (Fig. 9C; [0085]) of a rectangular-shaped finger vein sensor enclosure (wherein the device for authentication veins of fingers is rectangular-shaped) (Figs. 9A-9C; [0085]); wherein the finger is placed with a fingerprint side of the finger facing down (wherein the finger(s) is placed with the fingerprint side faced down on the device 2) (Fig. 9C; [0043]) between the one or more infrared light sources and the one or more finger vein image sensors (wherein the finger 1 is between light sources 23 and imaging devices 9) (Fig. 9C) (wherein the light sources 23 are composed of infrared LED that irradiates infrared light onto fingers 1) (Fig. 9C; [0033]) (and the imaging devices 9 are for obtaining vein images) (Figs. 10A-10C; [0085] and [0090]) and the tip of the finger touches the in-position touch sensor (and the tip of the finger touches the finger placement table 102) (Fig. 9C; [0055] and [0086]), the infrared light from the one or more infrared light sources irradiates the finger (wherein the light sources 23 are composed of infrared LED that irradiates infrared light onto fingers 1) (Fig. 9C; [0033]) to generate the infrared image of finger vein pattern of the finger on the one or more finger vein image sensors (the imaging devices 9 are for obtaining infrared vein images) (Figs. 10A-10C; [0085] and [0090]), and the one or more finger vein image sensors captures the infrared image of finger vein pattern of the finger (the imaging devices 9 are for obtaining infrared vein images of the finger) (Figs. 10A-10C; [0085] and [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura to include an in-position touch sensor since it helps to define a presentation location of the finger and thus enables the finger(s) to be easily presented while maintaining high authentication precision (Miura IV; [0009-0010]).

Regarding claim 8, Miura IV teaches further comprises a finger vein image database (storage device 14) (Fig. 1; [0038]) for providing the plurality of infrared images of finger vein patterns to be stored in the finger vein image storage module of the finger vein authentication application (for providing image of finger vein patterns of users from registration for authentication processing unit 10) (Fig. 1; [0031] and [0037-0038]).

Regarding claim 9, Miura teaches further comprises a plurality of finger vein authentication application systems (wherein the biological authentication device can be used in a plurality of different systems) (Abstract and [0003]), wherein the plurality of finger vein authentication application systems comprises: a computer and network authentications system (notebook PC security; for logging into the PC) (Fig. 15; [0003], [0145], and [0147]); an intelligent lock (a locker) ([0003]); an intelligent lock for safe and gun lockers (a locker and/or a cashbox) ([0003]); and machines (and machines) ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the identification system of Miura in the plurality of different systems as stated in claim 9, since the opening and logging into of Miura would work predictably for each of the different system either opening or letting a user log into the system by using the matching of the finger vein images for identification as in Miura ([0003] and [0145-0147]).
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. (MPEP 2143(I)(E).

Regarding claim 10, Miura teaches wherein each of the one or more infrared light sources (wherein light source 3-b emits infrared light) (Fig. 6B; [0061]) comprises an infrared light-emitting diode (LED) (wherein the light-emitting element can be an infrared LED (Light Emitting Diode)) ([0051]), a near-infrared LED, an infrared light bulb, and a near-infrared light bulb, wherein the one or more infrared light sources are arranged in one or more rows and one or more columns on an infrared light source panel (since there is only one light source in Figure 6B, the light source is arranged in a single row/column and is on a panel/housing) (Figs. 1 and 6B; [0050-0051]).

Regarding claim 15, Miura teaches a method of using a finger vein authentication system (a biological authentication system using a vein pattern as a finger) (Fig. 1; [0048]), comprising: 
retrieving, by a finger vein image storage module (a storage device 14 stores a received finger vein pattern) (Fig. 1; [0056]) of a finger vein authentication application (wherein memory 12 stores programs to be executed by the CPU 11) (Fig. 1; [0047], [0054], and [0100]) of the finger vein authentication system (a biological authentication system using a vein pattern as a finger) (Fig. 1; [0048]), 
connecting one or more finger vein imaging devices (including input device 2 for capturing a vein of a finger) (Fig. 2A; [0060-0061]) to a finger vein authentication controller (connected to an authentication processing unit 10) (Fig. 1; [0049]) to capture one or more infrared images of finger vein pattern of a target human's finger (camera 9-a receives the infrared light to capture infrared images of the finger 1) (Fig. 6B; [0061]) (including a finger vein pattern 63) (Fig. 6B; [0097]), wherein the finger vein imaging device (including input device 2 for capturing a vein of a finger) (Fig. 2A; [0060-0061]) comprises one or more finger vein image sensors (finger vein camera 9-a, to capture image 61 of vein 63) (Fig. 6B; [0097-0098]), the one or more finger vein image sensors (finger vein camera 9-a, to capture image 61 of vein 63) (Fig. 6B; [0097-0098]) are positioned at an upper end of the finger vein imaging device facing down in vertical direction (the camera 9-a may be installed at a higher position in the device and be more inclined downward to capture the finger 1) (Fig. 6B; [0098]) for capturing at least one infrared image of finger vein pattern of a target human's finger (camera 9-a receives the infrared light to capture infrared images of the finger 1) (Fig. 6B; [0061]) (including a finger vein pattern 63) (Fig. 6B; [0097]) resting on a transparent finger resting surface (wherein the finger 1 is placed on finger placing plate 21, which is made of a transparent material such as glass to transmit the infrared light, with the fingerprint side of the finger pointing downwards) (Figs. 2A and 6B; [0062-0064]), an in-position sensor (a target position using a guide light that creates a circular portion for the user to put his/her finger) ([0062]), and one or more infrared light sources (light source 3-b is a light source that emits infrared light) (Fig. 6B; [0061]) positioned at a lower end of the finger vein imaging device facing up in vertical direction (wherein light source 3-b is positioned in the lower part of the device, facing vertically upwards) (Figs. 2A and 6B; [0068]) and an opposite side of the one or more finger vein image sensors (wherein the infrared light 3-b is below the finger 1 and the camera 9-a is opposite by being above finger 1) (Fig. 6B; [0097-0098]), when the finger (finger 1) (Figs. 2A and 6B) is placed on the transparent finger resting surface and a fingerprint side of the finger facing down (wherein the finger 1 is placed on finger placing plate 21, which is made of a transparent material such as glass to transmit the infrared light, with the fingerprint side of the finger pointing downwards) (Figs. 2A and 6B; [0062-0064]) touches the in-position sensor (wherein the fingerprint side of the finger (fingertip) touches a target position using a guide light that creates a circular portion for the user to put his/her finger) ([0062]), the finger vein imaging device (including input device 2 for capturing a vein of a finger) (Fig. 2A; [0060-0061]) is triggered to turn on the one or more infrared light sources (infrared light from light source 3-b) (Fig. 6B; [0061]), the infrared light from the one or more infrared light sources irradiates the fingerprint side of the finger (wherein light source 3-b is positioned in the lower part of the device, facing vertically upwards) (Figs. 2A and 6B; [0068]), and the one or more finger vein image sensors capture one or more infrared image of finger vein patterns of the finger (when the finger 1 is placed on the target position the authentication starts; which includes turning on infrared light source 3-b from the bottom to generate an infrared image 61, captured by camera 9-a, to generated finger vein pattern 63) (Fig. 6B; [0061-0062] and [0097]); 
receiving captured one or more infrared image of finger vein patterns of the finger (wherein the storage unit 14 receives captured images, such as a finger vein, that stores the images as registered data of a user) (Fig. 1; [0056]), by the finger vein image storage module (a storage device 14 stores a received finger vein pattern) (Fig. 1; [0056]) of the finger vein authentication application (wherein memory 12 stores programs to be executed by the CPU 11) (Fig. 1; [0047], [0054], and [0100]), when the finger vein imaging device (including input device 2 for capturing a vein of a finger) (Fig. 2A; [0060-0061]) captures the one or more infrared image of finger vein patterns of the finger (finger vein camera 9-a, to capture image 61 of finger vein 63) (Fig. 6B; [0097-0098]); Page 7 of 18Application No. 16/326,368 Response to an Advisory Action dated April 13, 2022 
comparing, by a finger vein image processing module (computer processing unit (CPU) 11) (Fig. 1; [0054]) of the finger vein authentication application (wherein memory 12 stores programs to be executed by the CPU 11) (Fig. 1; [0047], [0054], and [0100]), the captured one or more infrared image of finger vein patterns of the finger (camera 9-a receives the infrared light to capture infrared images of the finger 1) (Fig. 6B; [0061]) (including a finger vein pattern 63) (Fig. 6B; [0097]) with the plurality of infrared images of finger vein patterns (wherein the image processing unit includes a checking processing unit that checks first feature data stored and registered in a storage device in advance with second feature data representing the features of the biological object captured by the image capture devices) ([0046]) (wherein the registered data is a finger vein pattern) ([0056]) stored in the finger vein image storage module (wherein the storage unit 14 receives captured images, such as a finger vein, that stores the images as registered data of a user) (Fig. 1; [0056]); 
generating, by a finger vein authentication module (authentication processing unit 10) (Fig. 1; [0055]) of the finger vein authentication application (wherein memory 12 stores programs to be executed by the CPU 11) (Fig. 1; [0047], [0054], and [0100]), a positive authentication (when the data are matched with each other the authentication is successful) ([0083]) when the captured one or more infrared image of finger vein patterns of the finger (camera 9-a receives the infrared light to capture infrared images of the finger 1) (Fig. 6B; [0061]) (including a finger vein pattern 63) (Fig. 6B; [0097]) match (when the data are matched with each other the authentication is successful) ([0083]) at least one of the plurality of infrared images of finger vein patterns (wherein the image processing unit includes a checking processing unit that checks first feature data stored and registered in a storage device in advance with second feature data representing the features of the biological object captured by the image capture devices) ([0046]) (wherein the registered data is a finger vein pattern) stored in the finger vein image storage module (wherein the storage unit 14 receives captured images, such as a finger vein, that stores the images as registered data of a user) (Fig. 1; [0056]); and 
generating, by the finger vein authentication module (authentication processing unit 10) (Fig. 1; [0055]) of the finger vein authentication application (wherein memory 12 stores programs to be executed by the CPU 11) (Fig. 1; [0047], [0054], and [0100]), a negative authentication (when the data are not matched with each other the authentication is failed) ([0083]) when the captured one or more infrared image of finger vein patterns of the finger (camera 9-a receives the infrared light to capture infrared images of the finger 1) (Fig. 6B; [0061]) (including a finger vein pattern 63) (Fig. 6B; [0097]) do not match (when the data are not matched with each other the authentication is failed) ([0083]) at least one of the plurality of infrared images of finger vein patterns (wherein the image processing unit includes a checking processing unit that checks first feature data stored and registered in a storage device in advance with second feature data representing the features of the biological object captured by the image capture devices) ([0046]) (wherein the registered data is a finger vein pattern) stored in the finger vein image storage module (wherein the storage unit 14 receives captured images, such as a finger vein, that stores the images as registered data of a user) (Fig. 1; [0056]), 
wherein the finger vein authentication system (a biological authentication system using a vein pattern as a finger) (Fig. 1; [0048]) comprises: 
at least one finger vein imaging device (including input device 2 for capturing a vein of a finger) (Fig. 2A; [0060-0061]), wherein the finger vein imaging device (including input device 2 for capturing a vein of a finger) (Fig. 2A; [0060-0061]) comprises one or more finger vein image sensors (finger vein camera 9-a, to capture image 61 of vein 63) (Fig. 6B; [0097-0098]), wherein the one or more finger vein image sensors (finger vein camera 9-a) (Fig. 6B; [0098]) are positioned at an upper end of the finger vein imaging device facing down in vertical direction (the camera 9-a may be installed at a higher position in the device and be more inclined downward to capture the finger 1) (Fig. 6B; [0098]) for capturing at least one infrared image of finger vein pattern of a target human's finger (camera 9-a receives the infrared light to capture infrared images of the finger 1) (Fig. 6B; [0061]) (including a finger vein pattern 63) (Fig. 6B; [0097]) resting on the transparent finger resting surface (wherein the finger 1 is placed on finger placing plate 21, which is made of a transparent material such as glass to transmit the infrared light, with the fingerprint side of the finger pointing downwards) (Figs. 2A and 6B; [0062-0064]), an in- position sensor (a target position using a guide light that creates a circular portion for the user to put his/her finger) ([0062]), and one or more infrared light sources (light source 3-b is a light source that emits infrared light) (Fig. 6B; [0061]) positioned at a lower end of the finger vein imaging device facing up in vertical direction (wherein light source 3-b is positioned in the lower part of the device, facing vertically upwards) (Figs. 2A and 6B; [0068]) and an opposite side of the one or more finger vein image sensors (wherein the infrared light 3-b is below the finger 1 and the camera 9-a is opposite by being above finger 1) (Fig. 6B; [0097-0098]), when the finger (finger 1) (Figs. 2A and 6B) is placed on the transparent finger resting surface (wherein the finger 1 is placed on finger placing plate 21, which is made of a transparent material such as glass to transmit the infrared light, with the fingerprint side of the finger pointing downwards) (Figs. 2A and 6B; [0062-0064]) and touches the in-position sensor (wherein the fingerprint side of the finger (fingertip) touches a target position using a guide light that creates a circular portion for the user to put his/her finger) ([0062]), the finger vein imaging device (including input device 2 for capturing a vein of a finger) (Fig. 2A; [0060-0061]) is triggered to turn on the one or more infrared light sources (infrared light from light source 3-b) (Fig. 6B; [0061]) and to capture one or more infrared image of finger vein patterns of the finger (when the finger 1 is placed on the target position the authentication starts; which includes turning on infrared light source 3-b from the bottom to generate an infrared image 61, captured by camera 9-a, to generated finger vein pattern 63) (Fig. 6B; [0061-0062] and [0097]); and 
the finger vein authentication controller (an authentication processing unit 10) (Fig. 1; [0049]) having a processor (central processing unit (CPU) 11) (Fig. 1; [0053]) and a non-volatile memory storing an operating system (wherein memory 12 stores programs to be executed by the CPU 11) (Fig. 1; [0047], [0054], and [0100]) and the finger vein authentication application (wherein memory 12 stores programs to be executed by the CPU 11) (Fig. 1; [0047], [0054], and [0100]) having: the finger vein image storage module (a storage device 14 stores a finger vein pattern) (Fig. 1; [0056]), the finger vein image processing module (computer processing unit (CPU) 11) (Fig. 1; [0054]), and the finger vein authentication module (authentication processing unit 10) (Fig. 1; [0055]).
Miura teaches that the fingertip must be placed on a light guide source for the authentication to start ([0062]); however, Miura does not explicitly teach a database provides images of finger vein patterns to be stored in the finger vein storage module, or an in-position “touch sensor” or “an in-position touch sensor, wherein the in-position touch sensor is positioned vertically on a side wall of a rectangular-shaped finger vein sensor enclosure”, or “the tip of the finger touches the in-position touch sensor”.
Miura IV teaches a finger vein authentication device (Abstract); a plurality of infrared images (the imaging devices 9 are for obtaining infrared vein images) (Figs. 10A-10C; [0085] and [0090]) of finger vein patterns (finger vein patterns) ([0038]) from a finger vein image database (storage device 14) (Fig. 1; [0038]) and storing the retrieved infrared images of finger vein patterns in the finger vein image storage module (for providing image of finger vein patterns of users from registration for authentication processing unit 10) (Fig. 1; [0031] and [0037-0038]); an in-position touch sensor (finger placement table 102, which can be a touch sensor) (Fig. 9C; [0055] and [0086]), wherein the in-position touch sensor (finger placement table 102, which can be a touch sensor) (Fig. 9C; [0055] and [0086]) is positioned vertically (wherein finger placement table 102 is vertical so that the finger tip can contact it) (Fig. 9C; [0055] and [0086]) on a side wall (wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the positioning of the finger placement table 102 can be placed against the vertical wall of top cover 180 to get the same desired effect) (Fig. 9C; [0085]) of a rectangular-shaped finger vein sensor enclosure (wherein the device for authentication veins of fingers is rectangular-shaped) (Figs. 9A-9C; [0085]); wherein the finger is placed with a fingerprint side of the finger facing down (wherein the finger(s) is placed with the fingerprint side faced down on the device 2) (Fig. 9C; [0043]) between the one or more infrared light sources and the one or more finger vein image sensors (wherein the finger 1 is between light sources 23 and imaging devices 9) (Fig. 9C) (wherein the light sources 23 are composed of infrared LED that irradiates infrared light onto fingers 1) (Fig. 9C; [0033]) (and the imaging devices 9 are for obtaining vein images) (Figs. 10A-10C; [0085] and [0090]) and the tip of the finger touches the in-position touch sensor (and the tip of the finger touches the finger placement table 102) (Fig. 9C; [0055] and [0086]), the infrared light from the one or more infrared light sources irradiates the finger (wherein the light sources 23 are composed of infrared LED that irradiates infrared light onto fingers 1) (Fig. 9C; [0033]) to generate the infrared image of finger vein pattern of the finger on the one or more finger vein image sensors (the imaging devices 9 are for obtaining infrared vein images) (Figs. 10A-10C; [0085] and [0090]), and the one or more finger vein image sensors captures the infrared image of finger vein pattern of the finger (the imaging devices 9 are for obtaining infrared vein images of the finger) (Figs. 10A-10C; [0085] and [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura to include an in-position touch sensor since it helps to define a presentation location of the finger and thus enables the finger(s) to be easily presented while maintaining high authentication precision (Miura IV; [0009-0010]).

Regarding claim 20, Miura teaches further comprises a plurality of finger vein authentication application systems (wherein the biological authentication device can be used in a plurality of different systems) (Abstract and [0003]), wherein the plurality of finger vein authentication application systems comprises: a computer and network authentications system (notebook PC security; for logging into the PC) (Fig. 15; [0003], [0145], and [0147]); an intelligent lock (a locker) ([0003]); an intelligent lock for safe and gun lockers (a locker and/or a cashbox) ([0003]); and machines (and machines) ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the identification system of Miura in the plurality of different systems as stated in claim 9, since the opening and logging into of Miura would work predictably for each of the different system either opening or letting a user log into the system by using the matching of the finger vein images for identification as in Miura ([0003] and [0145-0147]).
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. (MPEP 2143(I)(E).

Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al., US 2015/0324566 A1 (Miura), Miura et al., US 2009/0110249 A1 (Miura IV), and further in view of Abe, US 2006/0095491 A1 (Abe).
Regarding claim 3, Miura teaches wherein each of the one or more finger vein image sensors (camera 9-a) (Fig. 6B; [0098]) comprises: a finger vein image sensor (wherein camera 9-a receives infrared light to capture infrared images of the finger, including a finger vein) (Fig. 6B; [0061]); and wherein the finger placing plate 21 can function as an optical filter which reflects and blocks a wavelength, such as light not emitted from the infrared light source (i.e. infrared filter) (Fig. 6B; [0064]). Miura IV teaches a finger vein authentication device (Abstract).
However, neither explicitly teaches “a lens positioned between the finger and the finger vein image sensor; and an infrared filter positioned between the lens and the finger vein image sensor for improving quality of the infrared image of finger vein pattern of the finger”.
Abe teaches an authentication apparatus 1, which includes a blood-vessel imaging unit 2 (Fig. 1; [0036]); a finger vein image sensor (a camera unit 14 includes a CCD imaging element 18. The camera unit 14 is capable of capturing an image of both the veins and arteries in the finger FG) (Fig. 1; [0042]); a lens (macro-lens 16) (Fig. 1; [0042]) positioned between the finger and the finger vein image sensor (wherein the macro-lens 16 is positioned between finger FG and the CCD imaging element 18) (Fig. 1; [0042]); and an infrared filter (near-infrared transmitting filter 17) (Fig. 1; [0042]) positioned between the lens and the finger vein image sensor (wherein the near-infrared transmitting filter is positioned between macro-lens 16 and the CCD imaging element 18) (Fig. 1; [0042]) for improving quality of the infrared image of finger vein pattern of the finger (the camera unit 14, that includes the macro-lens 16, near-infrared transmitting filter 17 and CCD imaging element 18 provide a faithful image of the capillary vessels in the finger FG, both the veins and the arteries) (Fig. 1; [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include the arranged optical alignment in Abe since it provides a faithful image of the capillary vessels in the finger FG, both veins and the arteries (Abe; Fig. 1, [0042]), thus increasing the accuracy of the authentication.

Regarding claim 11, Miura teaches wherein each of the one or more finger vein image sensors (camera 9-a) (Fig. 6B; [0098]) comprises: a finger vein image sensor (wherein camera 9-a receives infrared light to capture infrared images of the finger, including a finger vein) (Fig. 6B; [0061]); and wherein the finger placing plate 21 can function as an optical filter which reflects and blocks a wavelength, such as light not emitted from the infrared light source (i.e. infrared filter) (Fig. 6B; [0064]). Miura IV teaches a finger vein authentication device (Abstract).
However, neither explicitly teaches “a lens positioned between the finger and the finger vein image sensor; and an infrared filter positioned between the lens and the finger vein image sensor for improving quality of the infrared image of finger vein pattern of the finger”.
Abe teaches an authentication apparatus 1, which includes a blood-vessel imaging unit 2 (Fig. 1; [0036]); a finger vein image sensor (a camera unit 14 includes a CCD imaging element 18. The camera unit 14 is capable of capturing an image of both the veins and arteries in the finger FG) (Fig. 1; [0042]); a lens (macro-lens 16) (Fig. 1; [0042]) positioned between the finger and the finger vein image sensor (wherein the macro-lens 16 is positioned between finger FG and the CCD imaging element 18) (Fig. 1; [0042]); and an infrared filter (near-infrared transmitting filter 17) (Fig. 1; [0042]) positioned between the lens and the finger vein image sensor (wherein the near-infrared transmitting filter is positioned between macro-lens 16 and the CCD imaging element 18) (Fig. 1; [0042]) for improving quality of the infrared image of finger vein pattern of the finger (the camera unit 14, that includes the macro-lens 16, near-infrared transmitting filter 17 and CCD imaging element 18 provide a faithful image of the capillary vessels in the finger FG, both the veins and the arteries) (Fig. 1; [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include the arranged optical alignment in Abe since it provides a faithful image of the capillary vessels in the finger FG, both veins and the arteries (Abe; Fig. 1, [0042]), thus increasing the accuracy of the authentication.

Regarding claim 17, Miura teaches wherein each of the one or more infrared light sources (wherein light source 3-b emits infrared light) (Fig. 6B; [0061]) comprises an infrared light-emitting diode (LED) (wherein the light-emitting element can be an infrared LED (Light Emitting Diode)) ([0051]), a near-infrared LED, an infrared light bulb, and a near-infrared light bulb, wherein the one or more infrared light sources are arranged in one or more rows and one or more columns on an infrared light source panel (since there is only one light source in Figure 6B, the light source is arranged in a single row/column and is on a panel/housing) (Figs. 1 and 6B; [0050-0051]), and each of the one or more finger vein image sensors (camera 9-a) (Fig. 6B; [0098]) comprises: a finger vein image sensor (wherein camera 9-a receives infrared light to capture infrared images of the finger, including a finger vein) (Fig. 6B; [0061]); and wherein the finger placing plate 21 can function as an optical filter which reflects and blocks a wavelength, such as light not emitted from the infrared light source (i.e. infrared filter) (Fig. 6B; [0064]). Miura IV teaches a finger vein authentication device (Abstract).
However, none explicitly teaches “a lens positioned between the finger and the finger vein image sensor; and an infrared filter positioned between the lens and the finger vein image sensor for improving quality of the infrared image of finger vein pattern of the finger”.
Abe teaches an authentication apparatus 1, which includes a blood-vessel imaging unit 2 (Fig. 1; [0036]); a finger vein image sensor (a camera unit 14 includes a CCD imaging element 18. The camera unit 14 is capable of capturing an image of both the veins and arteries in the finger FG) (Fig. 1; [0042]); a lens (macro-lens 16) (Fig. 1; [0042]) positioned between the finger and the finger vein image sensor (wherein the macro-lens 16 is positioned between finger FG and the CCD imaging element 18) (Fig. 1; [0042]); and an infrared filter (near-infrared transmitting filter 17) (Fig. 1; [0042]) positioned between the lens and the finger vein image sensor (wherein the near-infrared transmitting filter is positioned between macro-lens 16 and the CCD imaging element 18) (Fig. 1; [0042]) for improving quality of the infrared image of finger vein pattern of the finger (the camera unit 14, that includes the macro-lens 16, near-infrared transmitting filter 17 and CCD imaging element 18 provide a faithful image of the capillary vessels in the finger FG, both the veins and the arteries) (Fig. 1; [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include the arranged optical alignment in Abe since it provides a faithful image of the capillary vessels in the finger FG, both veins and the arteries (Abe; Fig. 1, [0042]), thus increasing the accuracy of the authentication.

Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al., US 2015/0324566 A1 (Miura), Miura et al., US 2009/0110249 A1 (Miura IV), Abe, US 2006/0095491 A1 (Abe), and further in view of Miura et al., US 2002/0028004 A1 (Miura II).
Regarding claim 4, Miura teaches further comprising a rectangular-shaped finger vein sensor (wherein the biological authentication system using a vein pattern of a finger is rectangular in shape) (Figs. 1 and 2A; [0048] and [0060]) having a lower compartment for positioning the one or more infrared light sources (having a lower compartment for infrared light source 3-b) (Figs. 2A and 6B; [0061]) and an upper compartment for positioning the one or more finger vein image sensors (upper compartment 2, that houses a finger vein image camera) (Figs. 2A and 6B; [0061] and [0098]), 
wherein a top surface of the lower compartment comprises the transparent finger resting surface to rest the finger (wherein the top portion of the lower compartment comprises glass finger placing plate 21 for the user to place their finger) (Figs. 2A and 6B; [0061-0064]), and an in-position sensor (wherein the fingerprint side of the finger (fingertip) touches a target position using a guide light that creates a circular portion for the user to put his/her finger) ([0062]), wherein when the finger is placed on the transparent finger resting surface (wherein the finger is placed on the glass finger placing plate 21) (Figs. 2A and 6B; [0061-0064]) and touches the in-position sensor (wherein the fingerprint side of the finger (fingertip) touches a target position using a guide light that creates a circular portion for the user to put his/her finger) ([0062]), the finger vein imaging device is triggered to turn on the one or more infrared light sources and to capture at least one infrared image of finger vein pattern of the finger (when the finger 1 is placed on the target position the authentication starts; which includes turning on infrared light source 3-b from the bottom to generate an infrared image 61, captured by camera 9-a, to generated finger vein pattern 63) (Fig. 6B; [0061-0062] and [0097]). 
Miura teaches that the fingertip must be placed on a light guide source for the authentication to start ([0062]); however, Miura does not explicitly teach an in-position “touch sensor” or “wherein the in-position touch sensor is positioned vertically on a side wall of a rectangular-shaped finger vein sensor enclosure”, or “the tip of the finger touches the in-position touch sensor”.
Miura IV teaches a finger vein authentication device (Abstract); an in-position touch sensor (finger placement table 102, which can be a touch sensor) (Fig. 9C; [0055] and [0086]), wherein the in-position touch sensor (finger placement table 102, which can be a touch sensor) (Fig. 9C; [0055] and [0086]) is positioned vertically (wherein finger placement table 102 is vertical so that the finger tip can contact it) (Fig. 9C; [0055] and [0086]) on a side wall (wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the positioning of the finger placement table 102 can be placed against the vertical wall of top cover 180 to get the same desired effect) (Fig. 9C; [0085]) of a rectangular-shaped finger vein sensor enclosure (wherein the device for authentication veins of fingers is rectangular-shaped) (Figs. 9A-9C; [0085]); wherein the finger is placed with a fingerprint side of the finger facing down (wherein the finger(s) is placed with the fingerprint side faced down on the device 2) (Fig. 9C; [0043]) between the one or more infrared light sources and the one or more finger vein image sensors (wherein the finger 1 is between light sources 23 and imaging devices 9) (Fig. 9C) (wherein the light sources 23 are composed of infrared LED that irradiates infrared light onto fingers 1) (Fig. 9C; [0033]) (and the imaging devices 9 are for obtaining vein images) (Figs. 10A-10C; [0085] and [0090]) and the tip of the finger touches the in-position touch sensor (and the tip of the finger touches the finger placement table 102) (Fig. 9C; [0055] and [0086]), the infrared light from the one or more infrared light sources irradiates the finger (wherein the light sources 23 are composed of infrared LED that irradiates infrared light onto fingers 1) (Fig. 9C; [0033]) to generate the infrared image of finger vein pattern of the finger on the one or more finger vein image sensors (the imaging devices 9 are for obtaining infrared vein images) (Figs. 10A-10C; [0085] and [0090]), and the one or more finger vein image sensors captures the infrared image of finger vein pattern of the finger (the imaging devices 9 are for obtaining infrared vein images of the finger) (Figs. 10A-10C; [0085] and [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura to include an in-position touch sensor since it helps to define a presentation location of the finger and thus enables the finger(s) to be easily presented while maintaining high authentication precision (Miura IV; [0009-0010]).
Abe teaches an authentication apparatus 1, which includes a blood-vessel imaging unit 2 (Fig. 1; [0036]); and a finger vein image sensor (a camera unit 14 includes a CCD imaging element 18. The camera unit 14 is capable of capturing an image of both the veins and arteries in the finger FG) (Fig. 1; [0042]).
However, none explicitly teaches an “enclosure” having a lower compartment for positioning the one or more infrared light sources and an upper compartment for positioning the one or more finger vein image sensors.
Miura II teaches a device and method for identifying a person by utilizing a vein pattern obtained by imaging light transmitted through his or her finger ([0001]); an enclosure (enclosure interface 1) (Fig. 5) having a lower compartment for positioning the one or more light sources (the lower compartment having a plurality of light sources 2) (Fig. 5; [0033]) and an upper compartment for positioning the one or more finger vein image sensors (the upper compartment containing CCD cameras 4 for picking up vein patterns of the finger 20) (Fig. 5; [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include the enclosure with the light and sensing arrangement in Miura II since it allows for the advantage of the vein patterns of the finger to be picked up in many directions without requiring the rotation of the finger (Miura II; [0033]). 

Regarding claim 12, Miura teaches further comprising a rectangular-shaped finger vein sensor (wherein the biological authentication system using a vein pattern of a finger is rectangular in shape) (Figs. 1 and 2A; [0048] and [0060]) having a lower compartment for positioning the one or more infrared light sources (having a lower compartment for infrared light source 3-b) (Figs. 2A and 6B; [0061]) and an upper compartment for positioning the one or more finger vein image sensors (upper compartment 2, that houses a finger vein image camera) (Figs. 2A and 6B; [0061] and [0098]), 
wherein a top surface of the lower compartment comprises the transparent finger resting surface to rest the finger (wherein the top portion of the lower compartment comprises glass finger placing plate 21 for the user to place their finger) (Figs. 2A and 6B; [0061-0064]), and an in-position sensor (wherein the fingerprint side of the finger (fingertip) touches a target position using a guide light that creates a circular portion for the user to put his/her finger) ([0062]), wherein when the finger is placed on the transparent finger resting surface (wherein the finger is placed on the glass finger placing plate 21) (Figs. 2A and 6B; [0061-0064]) and touches the in-position sensor (wherein the fingerprint side of the finger (fingertip) touches a target position using a guide light that creates a circular portion for the user to put his/her finger) ([0062]), the finger vein imaging device is triggered to turn on the one or more infrared light sources and to capture at least one infrared image of finger vein pattern of the finger (when the finger 1 is placed on the target position the authentication starts; which includes turning on infrared light source 3-b from the bottom to generate an infrared image 61, captured by camera 9-a, to generated finger vein pattern 63) (Fig. 6B; [0061-0062] and [0097]). 
Miura teaches that the fingertip must be placed on a light guide source for the authentication to start ([0062]); however, Miura does not explicitly teach an in-position “touch sensor” or “wherein the in-position touch sensor is positioned perpendicularly on the side wall at the tip of the finger”, or “the tip of the finger touches the in-position touch sensor”.
Miura IV teaches a finger vein authentication device (Abstract); an in-position touch sensor (finger placement table 102, which can be a touch sensor) (Fig. 9C; [0055] and [0086]), wherein the in-position touch sensor (finger placement table 102, which can be a touch sensor) (Fig. 9C; [0055] and [0086]) is positioned perpendicularly (wherein finger placement table 102 is vertical so that the finger tip can contact it) (Fig. 9C; [0055] and [0086]) on the side wall (wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the positioning of the finger placement table 102 can be placed against the vertical wall of top cover 180 to get the same desired effect) (Fig. 9C; [0085]) at the tip of the finger (and the tip of the finger touches the finger placement table 102) (Fig. 9C; [0055] and [0086]); wherein the finger is placed with a fingerprint side of the finger facing down (wherein the finger(s) is placed with the fingerprint side faced down on the device 2) (Fig. 9C; [0043]) between the one or more infrared light sources and the one or more finger vein image sensors (wherein the finger 1 is between light sources 23 and imaging devices 9) (Fig. 9C) (wherein the light sources 23 are composed of infrared LED that irradiates infrared light onto fingers 1) (Fig. 9C; [0033]) (and the imaging devices 9 are for obtaining vein images) (Figs. 10A-10C; [0085] and [0090]) and the tip of the finger touches the in-position touch sensor (and the tip of the finger touches the finger placement table 102) (Fig. 9C; [0055] and [0086]), the infrared light from the one or more infrared light sources irradiates the finger (wherein the light sources 23 are composed of infrared LED that irradiates infrared light onto fingers 1) (Fig. 9C; [0033]) to generate the infrared image of finger vein pattern of the finger on the one or more finger vein image sensors (the imaging devices 9 are for obtaining infrared vein images) (Figs. 10A-10C; [0085] and [0090]), and the one or more finger vein image sensors captures the infrared image of finger vein pattern of the finger (the imaging devices 9 are for obtaining infrared vein images of the finger) (Figs. 10A-10C; [0085] and [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura to include an in-position touch sensor since it helps to define a presentation location of the finger and thus enables the finger(s) to be easily presented while maintaining high authentication precision (Miura IV; [0009-0010]).
Abe teaches an authentication apparatus 1, which includes a blood-vessel imaging unit 2 (Fig. 1; [0036]); and a finger vein image sensor (a camera unit 14 includes a CCD imaging element 18. The camera unit 14 is capable of capturing an image of both the veins and arteries in the finger FG) (Fig. 1; [0042]).
However, none explicitly teaches an “enclosure” having a lower compartment for positioning the one or more infrared light sources and an upper compartment for positioning the one or more finger vein image sensors.
Miura II teaches a device and method for identifying a person by utilizing a vein pattern obtained by imaging light transmitted through his or her finger ([0001]); an enclosure (enclosure interface 1) (Fig. 5) having a lower compartment for positioning the one or more light sources (the lower compartment having a plurality of light sources 2) (Fig. 5; [0033]) and an upper compartment for positioning the one or more finger vein image sensors (the upper compartment containing CCD cameras 4 for picking up vein patterns of the finger 20) (Fig. 5; [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include the enclosure with the light and sensing arrangement in Miura II since it allows for the advantage of the vein patterns of the finger to be picked up in many directions without requiring the rotation of the finger (Miura II; [0033]). 

Regarding claim 18, Miura teaches further comprising a rectangular-shaped finger vein sensor (wherein the biological authentication system using a vein pattern of a finger is rectangular in shape) (Figs. 1 and 2A; [0048] and [0060]) having a lower compartment for positioning the one or more infrared light sources (having a lower compartment for infrared light source 3-b) (Figs. 2A and 6B; [0061]) and an upper compartment for positioning the one or more finger vein image sensors (upper compartment 2, that houses a finger vein image camera) (Figs. 2A and 6B; [0061] and [0098]), 
wherein a top surface of the lower compartment comprises the transparent finger resting surface to rest the finger (wherein the top portion of the lower compartment comprises glass finger placing plate 21 for the user to place their finger) (Figs. 2A and 6B; [0061-0064]), and an in-position sensor (wherein the fingerprint side of the finger (fingertip) touches a target position using a guide light that creates a circular portion for the user to put his/her finger) ([0062]), wherein when the finger is placed on the transparent finger resting surface (wherein the finger is placed on the glass finger placing plate 21) (Figs. 2A and 6B; [0061-0064]) and touches the in-position sensor (wherein the fingerprint side of the finger (fingertip) touches a target position using a guide light that creates a circular portion for the user to put his/her finger) ([0062]), the finger vein imaging device is triggered to turn on the one or more infrared light sources and to capture at least one infrared image of finger vein pattern of the finger (when the finger 1 is placed on the target position the authentication starts; which includes turning on infrared light source 3-b from the bottom to generate an infrared image 61, captured by camera 9-a, to generated finger vein pattern 63) (Fig. 6B; [0061-0062] and [0097]).
Miura teaches that the fingertip must be placed on a light guide source for the authentication to start ([0062]); however, Miura does not explicitly teach an in-position “touch sensor” or “wherein the in-position touch sensor is positioned perpendicularly on the side wall at the tip of the finger”, or “the tip of the finger touches the in-position touch sensor”.
Miura IV teaches a finger vein authentication device (Abstract); an in-position touch sensor (finger placement table 102, which can be a touch sensor) (Fig. 9C; [0055] and [0086]), wherein the in-position touch sensor (finger placement table 102, which can be a touch sensor) (Fig. 9C; [0055] and [0086]) is positioned perpendicularly (wherein finger placement table 102 is vertical so that the finger tip can contact it) (Fig. 9C; [0055] and [0086]) on the side wall (wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the positioning of the finger placement table 102 can be placed against the vertical wall of top cover 180 to get the same desired effect) (Fig. 9C; [0085]) at the tip of the finger (and the tip of the finger touches the finger placement table 102) (Fig. 9C; [0055] and [0086]); wherein the finger is placed with a fingerprint side of the finger facing down (wherein the finger(s) is placed with the fingerprint side faced down on the device 2) (Fig. 9C; [0043]) between the one or more infrared light sources and the one or more finger vein image sensors (wherein the finger 1 is between light sources 23 and imaging devices 9) (Fig. 9C) (wherein the light sources 23 are composed of infrared LED that irradiates infrared light onto fingers 1) (Fig. 9C; [0033]) (and the imaging devices 9 are for obtaining vein images) (Figs. 10A-10C; [0085] and [0090]) and the tip of the finger touches the in-position touch sensor (and the tip of the finger touches the finger placement table 102) (Fig. 9C; [0055] and [0086]), the infrared light from the one or more infrared light sources irradiates the finger (wherein the light sources 23 are composed of infrared LED that irradiates infrared light onto fingers 1) (Fig. 9C; [0033]) to generate the infrared image of finger vein pattern of the finger on the one or more finger vein image sensors (the imaging devices 9 are for obtaining infrared vein images) (Figs. 10A-10C; [0085] and [0090]), and the one or more finger vein image sensors captures the infrared image of finger vein pattern of the finger (the imaging devices 9 are for obtaining infrared vein images of the finger) (Figs. 10A-10C; [0085] and [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura to include an in-position touch sensor since it helps to define a presentation location of the finger and thus enables the finger(s) to be easily presented while maintaining high authentication precision (Miura IV; [0009-0010]).
Abe teaches an authentication apparatus 1, which includes a blood-vessel imaging unit 2 (Fig. 1; [0036]); and a finger vein image sensor (a camera unit 14 includes a CCD imaging element 18. The camera unit 14 is capable of capturing an image of both the veins and arteries in the finger FG) (Fig. 1; [0042]).
However, none explicitly teaches an “enclosure” having a lower compartment for positioning the one or more infrared light sources and an upper compartment for positioning the one or more finger vein image sensors.
Miura II teaches a device and method for identifying a person by utilizing a vein pattern obtained by imaging light transmitted through his or her finger ([0001]); an enclosure (enclosure interface 1) (Fig. 5) having a lower compartment for positioning the one or more light sources (the lower compartment having a plurality of light sources 2) (Fig. 5; [0033]) and an upper compartment for positioning the one or more finger vein image sensors (the upper compartment containing CCD cameras 4 for picking up vein patterns of the finger 20) (Fig. 5; [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include the enclosure with the light and sensing arrangement in Miura II since it allows for the advantage of the vein patterns of the finger to be picked up in many directions without requiring the rotation of the finger (Miura II; [0033]). 

Claims 5, 6, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al., US 2015/0324566 A1 (Miura), Miura et al., US 2009/0110249 A1 (Miura IV), Abe, US 2006/0095491 A1 (Abe), and further in view of Fujisawa et al., US 2008/0075332 A1 (Fujisawa).
Regarding claim 5, Miura teaches further comprising a finger vein sensor (the biological authentication system using a vein pattern of a finger) (Figs. 1 and 2A; [0048]) for positioning the one or more infrared light sources (infrared light source 3-b) (Figs. 2A and 6B; [0061]) and the one or more finger vein image sensors (camera 9-a for receiving the infrared light to capture infrared images of the finger and finger vein) (Figs. 2A and 6B; [0061]), wherein the closed second end further comprises the transparent finger resting surface to rest the finger (wherein the closed portion of the lower compartment comprises glass finger placing plate 21 for the user to place their finger) (Figs. 2A and 6B; [0061-0064]), and an in-position sensor (wherein the fingerprint side of the finger (fingertip) touches a target position using a guide light that creates a circular portion for the user to put his/her finger) ([0062]), wherein when the finger is placed on the transparent finger resting surface (wherein the finger is placed on the glass finger placing plate 21) (Figs. 2A and 6B; [0061-0064]) and touches the in-position sensor (wherein the fingerprint side of the finger (fingertip) touches a target position using a guide light that creates a circular portion for the user to put his/her finger) ([0062]), the finger vein imaging device is triggered to turn on the one or more infrared light sources and to capture at least one infrared image of finger vein pattern of the finger (when the finger 1 is placed on the target position the authentication starts; which includes turning on infrared light source 3-b from the bottom to generate an infrared image 61, captured by camera 9-a, to generated finger vein pattern 63) (Fig. 6B; [0061-0062] and [0097]).
Miura teaches that the fingertip must be placed on a light guide source for the authentication to start ([0062]); however, Miura does not explicitly teach an in-position “touch sensor”, wherein “the in- position touch sensor positioned perpendicularly to the finger resting surface” or “the tip of the finger touches the in-position touch sensor.
Miura IV teaches a finger vein authentication device (Abstract); an in-position touch sensor (finger placement table 102, which can be a touch sensor) (Fig. 9C; [0055] and [0086]), wherein the in-position touch sensor (finger placement table 102, which can be a touch sensor) (Fig. 9C; [0055] and [0086]) is positioned perpendicularly to the finger resting surface (wherein finger placement table 102 is vertical to the where the finger lays on device 2 and opening 101, so that the finger tip can contact it) (Fig. 9C; [0055] and [0086]); wherein the finger is placed with a fingerprint side of the finger facing down (wherein the finger(s) is placed with the fingerprint side faced down on the device 2) (Fig. 9C; [0043]) between the one or more infrared light sources and the one or more finger vein image sensors (wherein the finger 1 is between light sources 23 and imaging devices 9) (Fig. 9C) (wherein the light sources 23 are composed of infrared LED that irradiates infrared light onto fingers 1) (Fig. 9C; [0033]) (and the imaging devices 9 are for obtaining vein images) (Figs. 10A-10C; [0085] and [0090]) and the tip of the finger touches the in-position touch sensor (and the tip of the finger touches the finger placement table 102) (Fig. 9C; [0055] and [0086]), the infrared light from the one or more infrared light sources irradiates the finger (wherein the light sources 23 are composed of infrared LED that irradiates infrared light onto fingers 1) (Fig. 9C; [0033]) to generate the infrared image of finger vein pattern of the finger on the one or more finger vein image sensors (the imaging devices 9 are for obtaining infrared vein images) (Figs. 10A-10C; [0085] and [0090]), and the one or more finger vein image sensors captures the infrared image of finger vein pattern of the finger (the imaging devices 9 are for obtaining infrared vein images of the finger) (Figs. 10A-10C; [0085] and [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura to include an in-position touch sensor since it helps to define a presentation location of the finger and thus enables the finger(s) to be easily presented while maintaining high authentication precision (Miura IV; [0009-0010]).
Abe teaches an authentication apparatus 1, which includes a blood-vessel imaging unit 2 (Fig. 1; [0036]); wherein the housing is cylindrical (guide groove 11A has a curved bottom within housing 1A) (Fig. 1; [0037]); wherein a transparent finger resting surface to rest the finger (transparent cover 13) (Fig. 1; [0039] and [0041]) separates the near-infrared light sources 15A and 15B from the camera unit 14 (Fig. 1; [0041]); wherein when the finger is placed on the transparent finger resting surface (wherein finger FG is placed on transparent cover 13) (Fig. 1; [0041]) camera unit 14 captures an image of the capillary vessels in the finger FG, both the veins and arteries (Fig. 1; [0042]).
However, none explicitly teaches a cylindrical finger vein sensor “enclosure having a hollow inside, open in a first end, and closed in a second end”.
Fujisawa teaches a finger vein pattern inputting device with high operability and authentication accuracy (Abstract); wherein the cylindrical finger vein sensor enclosure (see Figures 1 and 3) has a hollow inside (having an inside area for the finger) (Figs. 1-3; [0028-0029]), open in a first end (open in an x-axis direction) (Figs. 3-5; [0045-0048]), and closed in a second end (and closed in a z-axis direction) (Figs. 1-3, and 5) for positioning the one or more infrared light sources (hood portion 101 is provided with a light emitting part that emits a near-infrared light) (Fig. 2; [0032]) and the one or more finger vein image sensors (bottom part 103 is provided with imaging means that images an image of the finger vein pattern) (Fig. 2; [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include the described cylindrical enclosure since with the configuration, a finger vein pattern inputting device with high operability and authentication accuracy is provided (Fujisawa; Abstract and [0013]), while eliminating a user’s uneasiness (Fujisawa; [0010]).

Regarding claim 6, Fujisawa teaches a finger vein pattern inputting device with high operability and authentication accuracy (Abstract); wherein the cylindrical finger vein sensor enclosure (see Figures 1 and 3) further comprises one or more optical reflectors (wherein side parts 102a and 102b reflect outside light or the near-infrared light) (Fig. 5; [0053]) (and mirror 15 reflects the near-infrared light) (Fig. 5; [0052]), wherein the one or more optical reflectors comprise a reflecting mirror, a triangular reflecting glass (reflecting mirror 15) (Fig. 5; [0052]).

Regarding claim 13, Miura teaches further comprising a finger vein sensor (the biological authentication system using a vein pattern of a finger) (Figs. 1 and 2A; [0048]) for positioning the one or more infrared light sources (infrared light source 3-b) (Figs. 2A and 6B; [0061]) and the one or more finger vein image sensors (camera 9-a for receiving the infrared light to capture infrared images of the finger and finger vein) (Figs. 2A and 6B; [0061]), wherein the closed second end further comprises the transparent finger resting surface to rest the finger (wherein the closed portion of the lower compartment comprises glass finger placing plate 21 for the user to place their finger) (Figs. 2A and 6B; [0061-0064]), and an in-position sensor (wherein the fingerprint side of the finger (fingertip) touches a target position using a guide light that creates a circular portion for the user to put his/her finger) ([0062]), wherein when the finger is placed on the transparent finger resting surface (wherein the finger is placed on the glass finger placing plate 21) (Figs. 2A and 6B; [0061-0064]) and touches the in-position sensor (wherein the fingerprint side of the finger (fingertip) touches a target position using a guide light that creates a circular portion for the user to put his/her finger) ([0062]), the finger vein imaging device is triggered to turn on the one or more infrared light sources and to capture at least one infrared image of finger vein pattern of the finger (when the finger 1 is placed on the target position the authentication starts; which includes turning on infrared light source 3-b from the bottom to generate an infrared image 61, captured by camera 9-a, to generated finger vein pattern 63) (Fig. 6B; [0061-0062] and [0097]).
Miura teaches that the fingertip must be placed on a light guide source for the authentication to start ([0062]); however, Miura does not explicitly teach an in-position “touch sensor”, wherein “the in- position touch sensor positioned perpendicularly to the finger resting surface” or “the tip of the finger touches the in-position touch sensor.
Miura IV teaches a finger vein authentication device (Abstract); an in-position touch sensor (finger placement table 102, which can be a touch sensor) (Fig. 9C; [0055] and [0086]), wherein the in-position touch sensor (finger placement table 102, which can be a touch sensor) (Fig. 9C; [0055] and [0086]) is positioned perpendicularly to the finger resting surface (wherein finger placement table 102 is vertical to the where the finger lays on device 2 and opening 101, so that the finger tip can contact it) (Fig. 9C; [0055] and [0086]); wherein the finger is placed with a fingerprint side of the finger facing down (wherein the finger(s) is placed with the fingerprint side faced down on the device 2) (Fig. 9C; [0043]) between the one or more infrared light sources and the one or more finger vein image sensors (wherein the finger 1 is between light sources 23 and imaging devices 9) (Fig. 9C) (wherein the light sources 23 are composed of infrared LED that irradiates infrared light onto fingers 1) (Fig. 9C; [0033]) (and the imaging devices 9 are for obtaining vein images) (Figs. 10A-10C; [0085] and [0090]) and the tip of the finger touches the in-position touch sensor (and the tip of the finger touches the finger placement table 102) (Fig. 9C; [0055] and [0086]), the infrared light from the one or more infrared light sources irradiates the finger (wherein the light sources 23 are composed of infrared LED that irradiates infrared light onto fingers 1) (Fig. 9C; [0033]) to generate the infrared image of finger vein pattern of the finger on the one or more finger vein image sensors (the imaging devices 9 are for obtaining infrared vein images) (Figs. 10A-10C; [0085] and [0090]), and the one or more finger vein image sensors captures the infrared image of finger vein pattern of the finger (the imaging devices 9 are for obtaining infrared vein images of the finger) (Figs. 10A-10C; [0085] and [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura to include an in-position touch sensor since it helps to define a presentation location of the finger and thus enables the finger(s) to be easily presented while maintaining high authentication precision (Miura IV; [0009-0010]).
Abe teaches an authentication apparatus 1, which includes a blood-vessel imaging unit 2 (Fig. 1; [0036]); wherein the housing is cylindrical (guide groove 11A has a curved bottom within housing 1A) (Fig. 1; [0037]); wherein a transparent finger resting surface to rest the finger (transparent cover 13) (Fig. 1; [0039] and [0041]) separates the near-infrared light sources 15A and 15B from the camera unit 14 (Fig. 1; [0041]); wherein when the finger is placed on the transparent finger resting surface (wherein finger FG is placed on transparent cover 13) (Fig. 1; [0041]) camera unit 14 captures an image of the capillary vessels in the finger FG, both the veins and arteries (Fig. 1; [0042]).
However, none explicitly teaches a cylindrical finger vein sensor “enclosure having a hollow inside, open in a first end, and closed in a second end”.
Fujisawa teaches a finger vein pattern inputting device with high operability and authentication accuracy (Abstract); wherein the cylindrical finger vein sensor enclosure (see Figures 1 and 3) has a hollow inside (having an inside area for the finger) (Figs. 1-3; [0028-0029]), open in a first end (open in an x-axis direction) (Figs. 3-5; [0045-0048]), and closed in a second end (and closed in a z-axis direction) (Figs. 1-3, and 5) for positioning the one or more infrared light sources (hood portion 101 is provided with a light emitting part that emits a near-infrared light) (Fig. 2; [0032]) and the one or more finger vein image sensors (bottom part 103 is provided with imaging means that images an image of the finger vein pattern) (Fig. 2; [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include the described cylindrical enclosure since with the configuration, a finger vein pattern inputting device with high operability and authentication accuracy is provided (Fujisawa; Abstract and [0013]), while eliminating a user’s uneasiness (Fujisawa; [0010]).

Regarding claim 14, Fujisawa teaches a finger vein pattern inputting device with high operability and authentication accuracy (Abstract); wherein the cylindrical finger vein sensor enclosure (see Figures 1 and 3) further comprises one or more optical reflectors (wherein side parts 102a and 102b reflect outside light or the near-infrared light) (Fig. 5; [0053]) (and mirror 15 reflects the near-infrared light) (Fig. 5; [0052]), wherein the one or more optical reflectors comprise a reflecting mirror, a triangular reflecting glass (reflecting mirror 15) (Fig. 5; [0052]).

Regarding claim 19, Miura teaches further comprising a finger vein sensor (the biological authentication system using a vein pattern of a finger) (Figs. 1 and 2A; [0048]) for positioning the one or more infrared light sources (infrared light source 3-b) (Figs. 2A and 6B; [0061]) and the one or more finger vein image sensors (camera 9-a for receiving the infrared light to capture infrared images of the finger and finger vein) (Figs. 2A and 6B; [0061]), wherein the closed second end further comprises the transparent finger resting surface to rest the finger (wherein the closed portion of the lower compartment comprises glass finger placing plate 21 for the user to place their finger) (Figs. 2A and 6B; [0061-0064]), and an in-position sensor (wherein the fingerprint side of the finger (fingertip) touches a target position using a guide light that creates a circular portion for the user to put his/her finger) ([0062]), wherein when the finger is placed on the transparent finger resting surface (wherein the finger is placed on the glass finger placing plate 21) (Figs. 2A and 6B; [0061-0064]) and touches the in-position sensor (wherein the fingerprint side of the finger (fingertip) touches a target position using a guide light that creates a circular portion for the user to put his/her finger) ([0062]), the finger vein imaging device is triggered to turn on the one or more infrared light sources and to capture at least one infrared image of finger vein pattern of the finger (when the finger 1 is placed on the target position the authentication starts; which includes turning on infrared light source 3-b from the bottom to generate an infrared image 61, captured by camera 9-a, to generated finger vein pattern 63) (Fig. 6B; [0061-0062] and [0097]).
Miura teaches that the fingertip must be placed on a light guide source for the authentication to start ([0062]); however, Miura does not explicitly teach an in-position “touch sensor”, wherein “the in- position touch sensor positioned perpendicularly to the finger resting surface” or “the tip of the finger touches the in-position touch sensor.
Miura IV teaches a finger vein authentication device (Abstract); an in-position touch sensor (finger placement table 102, which can be a touch sensor) (Fig. 9C; [0055] and [0086]), wherein the in-position touch sensor (finger placement table 102, which can be a touch sensor) (Fig. 9C; [0055] and [0086]) is positioned perpendicularly to the finger resting surface (wherein finger placement table 102 is vertical to the where the finger lays on device 2 and opening 101, so that the finger tip can contact it) (Fig. 9C; [0055] and [0086]); wherein the finger is placed with a fingerprint side of the finger facing down (wherein the finger(s) is placed with the fingerprint side faced down on the device 2) (Fig. 9C; [0043]) between the one or more infrared light sources and the one or more finger vein image sensors (wherein the finger 1 is between light sources 23 and imaging devices 9) (Fig. 9C) (wherein the light sources 23 are composed of infrared LED that irradiates infrared light onto fingers 1) (Fig. 9C; [0033]) (and the imaging devices 9 are for obtaining vein images) (Figs. 10A-10C; [0085] and [0090]) and the tip of the finger touches the in-position touch sensor (and the tip of the finger touches the finger placement table 102) (Fig. 9C; [0055] and [0086]), the infrared light from the one or more infrared light sources irradiates the finger (wherein the light sources 23 are composed of infrared LED that irradiates infrared light onto fingers 1) (Fig. 9C; [0033]) to generate the infrared image of finger vein pattern of the finger on the one or more finger vein image sensors (the imaging devices 9 are for obtaining infrared vein images) (Figs. 10A-10C; [0085] and [0090]), and the one or more finger vein image sensors captures the infrared image of finger vein pattern of the finger (the imaging devices 9 are for obtaining infrared vein images of the finger) (Figs. 10A-10C; [0085] and [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura to include an in-position touch sensor since it helps to define a presentation location of the finger and thus enables the finger(s) to be easily presented while maintaining high authentication precision (Miura IV; [0009-0010]).
Abe teaches an authentication apparatus 1, which includes a blood-vessel imaging unit 2 (Fig. 1; [0036]); wherein the housing is cylindrical (guide groove 11A has a curved bottom within housing 1A) (Fig. 1; [0037]); wherein a transparent finger resting surface to rest the finger (transparent cover 13) (Fig. 1; [0039] and [0041]) separates the near-infrared light sources 15A and 15B from the camera unit 14 (Fig. 1; [0041]); wherein when the finger is placed on the transparent finger resting surface (wherein finger FG is placed on transparent cover 13) (Fig. 1; [0041]) camera unit 14 captures an image of the capillary vessels in the finger FG, both the veins and arteries (Fig. 1; [0042]).
However, none explicitly teaches a cylindrical finger vein sensor “enclosure having a hollow inside, open in a first end, and closed in a second end”.
Fujisawa teaches a finger vein pattern inputting device with high operability and authentication accuracy (Abstract); wherein the cylindrical finger vein sensor enclosure (see Figures 1 and 3) has a hollow inside (having an inside area for the finger) (Figs. 1-3; [0028-0029]), open in a first end (open in an x-axis direction) (Figs. 3-5; [0045-0048]), and closed in a second end (and closed in a z-axis direction) (Figs. 1-3, and 5) for positioning the one or more infrared light sources (hood portion 101 is provided with a light emitting part that emits a near-infrared light) (Fig. 2; [0032]) and the one or more finger vein image sensors (bottom part 103 is provided with imaging means that images an image of the finger vein pattern) (Fig. 2; [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include the described cylindrical enclosure since with the configuration, a finger vein pattern inputting device with high operability and authentication accuracy is provided (Fujisawa; Abstract and [0013]), while eliminating a user’s uneasiness (Fujisawa; [0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagasaka et al., CN 102156856 B (Nagasaka): teaches finger authentication device (Abstract), that includes a button 118 that includes a touch sensor for the finger tip to touch (Fig. 1; [0031], [0033], and [0035]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov